Citation Nr: 0945345	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his hearing loss is causally 
related to his military service.  Specifically, he has 
reported that his duties as a police officer in the Air Force 
entailed working around jet engines on the flight line for 
eight or more hours a day.  He has asserted that this noise 
exposure caused nerve damage in his ears, which subsequently 
resulted in hearing loss.  The Veteran's DD-214 confirms that 
his duty assignment was as a police man in the Air Force, and 
that he was discharged in September 1965.  

Post service, the Veteran was afforded a VA audiological 
examination in May 2007.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
Veteran's claims file.  The examiner discussed the Veteran's 
pertinent history, noting that the Veteran had significant 
noise exposure during service and reported no significant 
post-service occupational or recreational noise exposure.  
Audiological testing revealed that the Veteran had bilateral 
hearing loss in accordance with VA standards.  See 38 C.F.R. 
§ 3.385 (2009).  Based on these results, the examiner 
diagnosed moderate sloping to severe bilateral sensorineural 
hearing loss and provided the opinion that the Veteran's 
bilateral hearing loss was not likely caused by his military 
service.  The examiner based this opinion on the fact that 
the Veteran's service treatment records showed normal hearing 
at discharge.  However, because the examiner based his 
opinion solely on the lack of medical evidence of hearing 
loss during service and failed to acknowledge the Veteran's 
account of an in-service injury, the examination report is 
not adequate for rating purposes, and this matter must be 
remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-
service injury, but instead relied on the service medical 
records to provide a negative opinion); see also 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  

The Board further notes that the Veteran has consistently 
reported, as he is competent to do, that he was exposed to 
significant jet engine noise during his service as a military 
police officer in the Air Force.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (stating that competent testimony is limited 
to that which the witness has actually observed and is within 
the realm of his personal knowledge; such knowledge comes to 
a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted).  Based on the medical 
evidence showing no hearing loss upon entrance to service in 
September 1961, the Veteran's competent and credible reports 
of an in-service injury (i.e., exposure to jet engine noise), 
and his current diagnosis of bilateral hearing loss in 
accordance with VA standards, the Board finds that VA is 
required to provide the Veteran with an appropriate 
examination and opinion as to whether his bilateral hearing 
loss was incurred during or as a result of military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The examiner 
should be provided with and review the 
Veteran's claims folder in conjunction 
with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The examiner should specifically report 
the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or more likelihood) 
that any diagnosed hearing loss had its 
onset during active service or is 
related to any in-service disease or 
injury, including noise exposure on the 
flight line while working as military 
police office.  In doing so, the 
examiner must acknowledge the lay 
testimony of record regarding such in-
service exposure, and the lack of 
significant post-service occupational 
and recreational noise exposure.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Thereafter, readjudicate the 
Veteran's claim on appeal.  If the 
claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


